DETAILED ACTION
This Action is in consideration of the Applicant’s response on September 3, 2021.  Claims 27 – 32 are amended by the Applicant.  Claims 21 – 40, where Claims 21, 27, and 33 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed September 3, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 21, 27, and 33, the combination of Li and Schiffman does not disclose or suggest the claimed limitation.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant provides arguments that Li fails the disclose or suggest the user space and kernel space of the internal memory [See Remarks, Pg. 12, 4th Para.] and that Schiffman fails to disclose or suggest the role of the two spaces in password input method [See Remarks, Pg. 14, 1st Para.].  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As indicated by Schiffman, the input handler and security module driver that communicates with the security chip through a secure operating mode [Fig. 9; Para. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105760741 (hereinafter “Li”), in view of PGPub. 20167/0085976 (hereinafter “Schiffman”).
2.	Regarding Claims 21, 27, and 33, Li discloses of a computer device [Fig. 1; Para. 0051] comprising an internal memory [Para. 0099], a security chip [Fig. 1; Para. 0050], a processor [Fig. 1; Para. 0049], and a program stored in the internal memory and executable in the processor [Para. 0099], 

calling 
calling 
	Li, however, does not specifically disclose that the internal memory comprising a user space and a kernel space or that the processor is connected with the internal memory and the security chip through a system bus.  While these concepts are well-known in the art as standard configurations of a computing device with an operating system, Schiffman is used below.
	Schiffman discloses a system and method for securing user input within a system through the use of a separate security chip [Abstract; Fig. 3, 4, and 9].  Schiffman further discloses that the system can comprise of internal memory comprising a user space and a kernel space [Fig. 9, and 10; Para. 0031, 0093; applications within memory (user space) and device drivers, such as the input handler and security module driver (kernel space)] and that the processor is connected with the internal memory and the security chip through a system bus [Para. 0031, 0043; x86 or ARM architecture].  The 
3.	Regarding Claims 22, 28, and 34, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Li further discloses that after said calling a kernel space in the internal memory to obtain password coordinate data input through the keyboard, the method further comprises:
calling the kernel space to intercept the password coordinate data to be reported to the user space [Para. 0069].
4.	Regarding Claims 23, 29, and 35, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Li further discloses that after said sending the password coordinate data to the security chip, the method further comprises:
generating, by the security chip, the password plaintext of user input according to the password coordinate data and the random keyboard data, converting the password plaintext into a password ciphertext, and sending the password ciphertext to the user space [Para. 0076-77].  See also, Schiffman, [Para. 0096].
Claims 24, 30, and 36, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Schiffman further discloses that after said sending the password coordinate data to the security chip, the method further comprises:
calling the user space to obtain a password input end request and to send the password input end request to the security chip [Para. 0095-96; storing data in the secure input buffer and regular input buffer]; and
calling the kernel space to receive a password input end instruction generated by the security chip according to the password input request and stopping the kernel space to obtain the password coordinate data according to the password input end instruction [Para. 0095-96; host processor signaled to exit secure operating mode].
6.	Regarding Claims 25, 31, and 37, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Li further discloses that after said sending the password coordinate data to the security chip, the method further comprises:
calling the user space to receive preset password display data sent by the security chip and displaying the password display data [Para. 0070, 0079].
7.	Regarding Claims 26, 32, and 38, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  The combination of Li and Schiffman further discloses the internal memory is connected with the security chip through a hardware pin and a serial port [Schiffman; Para. 0031, 0043; x86 or ARM architecture];
said calling a user space in an internal memory to obtain a password input request and to send the password input request to a security chip connected with the internal memory comprising:

said calling the user space to receive random keyboard data generated by the security chip according to the password input request and displaying a randomly arranged keyboard according to the random keyboard data comprising:
calling the user space to receive, through the serial port, random keyboard data generated by the security chip according to the password input request and displaying a randomly arranged keyboard according to the random keyboard data [Para. 0070-76];
said calling a kernel space in the internal memory to obtain password coordinate data input through the keyboard and to send the password coordinate data to the security chip so that the security chip generates a password plaintext of user input according to the password coordinate data and the random keyboard data comprising:
calling, through a hardware pin, a kernel space in the internal memory to obtain password coordinate data input through the keyboard and to send, through a serial port, the password coordinate data to the security chip so that the security chip generates a password plaintext of user input according to the password coordinate data and the random keyboard data [Li; Para. 0069].
8.	Regarding Claim 39, Li, in view of Schiffman, discloses all the limitations of Claim 33 above.  Schiffman further discloses that the internal memory is hardware-connected with the security chip through a hardware pin and a pair of serial ports [Para. 0031, 0043; x86 or ARM architecture].
Claim 40, Li, in view of Schiffman, discloses all the limitations of Claim 33 above.  Schiffman further discloses that a kernel in the kernel space is verified by signature [Para. 0093-94; verifying electronic signature from input handler].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2492